This is an application in habeas corpus brought by Perry Wales Holford, alleging that Mrs. Maurine Holford, his wife, is illegally restrained of her liberty and confined in the Oklahoma State *Page 727 
Training School for Girls, at Oklahoma City, by Mrs. Angie A. Russel, superintendent of said state training school, and that she is held in custody under and by virtue of a commitment of the county court of Tulsa county, Oklahoma, confining her in said institution as a juvenile offender. On the filing of the petition the writ issued. On the return day the respondent appeared as commanded. The cause coming on for hearing, and the same being duly presented to the court, it is by the court ordered that the writ be discharged and the said Mrs. Maurine Holford be remanded to the custody of the respondent.